DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 6/22/2022 is acknowledged.  The traversal is on the ground(s) that the Office Action did not sufficiently detail the mutually exclusive characteristics of the various Species in making the Restriction Requirement.  This is found persuasive and the restriction requirement is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 14-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Addison et al. (US 3952758, hereinafter ‘Addison’).
Addison discloses a vehicle awning assembly comprising: a canopy (10); and a pair of crossbar assemblies, each one of the pair of crossbar assemblies including: a housing adapted to be (i) secured to a vehicle roof rack and (ii) load bearing (16, 17, 18, 19); and a telescoping assembly integrated into the housing (14); a first configuration where the telescoping assemblies are each located substantially within the housings (see Fig. 2); and a second configuration where each of the telescoping assemblies are extended out of the housings and the canopy is removably coupled to each of the telescoping assemblies (see Fig. 1).  
Addison further discloses the telescoping assemblies extend out transverse to a longitudinal axis of the vehicle in parallel to one another (see Figs. 1, 3); the housings are adapted to receive one or more accessories thereon when secured to the roof rack (open load bearing bars 16 capable of receiving accessories); a full length of the housings is available to receive an accessory thereon (see Figs. 1, 2); the housings each have a substantially aerodynamic cross-sectional shape (circular tubing); and an accessory is coupled to each of the housings proximate an end of the housings when in the second configuration (100s).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al. (US 3952758, hereinafter ‘Addison’) in view of Kersey (US 3995565).
Addison discloses a crossbar assembly comprising: a housing adapted to be (i) secured to a vehicle roof rack and (ii) load bearing (16); and a telescoping assembly integrated into the housing (14); a first configuration where the telescoping assembly is located substantially within the housing (see Fig. 2); and a second configuration where the telescoping assembly is extended (see Fig. 1) and a canopy (10) is removably coupled to the telescoping assembly; except does not expressly disclose the telescoping assembly being under compression when in the first configuration (due to a lack of springs biased towards retraction).
However, Kersey teaches constructing telescoping tubing sections which include a spring (17) having a first end interfacing with a closed end of the housing (19); a first stop (18) interfacing with a second end of the first spring (see Fig. 6); and a first telescoping member (5) interfacing with the first stop (see Fig. 6), resulting in compression in the retracted state as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the stops and springs taught by Kersey to each of the telescoping sections taught by Addison, in order to bias the telescoping tubing into the retracted state as taught by Kersey (Abstract).
When viewed in combination, Addison as modified above results in a device further including - 20 -a second spring having a first end interfacing with the first stop; a second stop interfacing with a second end of the second spring; and a second telescoping member interfacing with the second stop (due to the double telescoping arrangement and applying the Kersey retraction springs to each telescoping tubing section as set forth above); in the first configuration the first springs and the second springs are each compressed (Kersey due to retracted position); and in the second configuration (i) the first telescoping members are each extended at least half-way out of the housings, and (ii) the second telescoping members are extended at least half-way out of the first telescoping members (see Addison Fig. 1).  
Addison as modified above further discloses the housing and the first telescoping member each include a hole (74) adapted to receive a protrusion therein (72); the first telescoping member and the second telescoping member each include a retractable protrusion for interfacing with one of the holes (74 , 72); an end stop adapted to removably couple to an open end of the housing (103, indirectly coupled through telescoping arms 70, 71); is coupled to the housing in the first configuration and is uncoupled from the housing in the second configuration (103, indirectly coupled through telescoping arms 70, 71 see Fig. 2; uncoupled in extended position, see Fig. 1); and a second crossbar assembly and a canopy (Addison 17, 18, 19; see Figs. 1-3).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al. (US 3952758, hereinafter ‘Addison’) as applied to claim 10 above, and further in view of Kersey (US 3995565).
Addison discloses all limitations of the claim(s) as detailed above except does not expressly disclose the first and second springs and stops as claimed.
However, Kersey teaches constructing telescoping tubing sections which include a spring (17) having a first end interfacing with a closed end of the housing (19); a first stop (18) interfacing with a second end of the first spring (see Fig. 6); and a first telescoping member (5) interfacing with the first stop (see Fig. 6), resulting in compression in the retracted state as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the stops and springs taught by Kersey to each of the telescoping sections taught by Addison, in order to bias the telescoping tubing into the retracted state as taught by Kersey (Abstract).
When viewed in combination, Addison as modified above results in a device further including - 20 -a second spring having a first end interfacing with the first stop; a second stop interfacing with a second end of the second spring; and a second telescoping member interfacing with the second stop (due to the double telescoping arrangement and applying the Kersey retraction springs to each telescoping tubing section as set forth above); in the first configuration the first springs and the second springs are each compressed (Kersey due to retracted position); and in the second configuration (i) the first telescoping members are each extended at least half-way out of the housings, and (ii) the second telescoping members are extended at least half-way out of the first telescoping members (see Addison Fig. 1).  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al. (US 3952758, hereinafter ‘Addison’) as applied to claim 17 above, and further in view of Boyle et al. (US 2020/0062188, hereinafter Boyle).
Addison discloses all limitations of the claim(s) as detailed above except does not expressly disclose the aerofoil shape as claimed.
However, Boyle teaches a similar telescoping roof rack system wherein the cross-sectional shape is an aerofoil (20 see Fig. 1) as claimed.
It would have been an obvious matter of design choice to make the different portions of the cross-section of whatever form or shape was desired or expedient including that of an aerofoil. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
August 17, 2022